DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 13 August 2021. 

Response to Arguments
In the response filed 13 August 2021, Applicant argues the amendment to claim 1 overcomes Thambar, Nelson and Figulla. This is persuasive for the reasons outlined in the 8/6/2021 interview summary. 
Regarding claim 12, Applicant argues Nelson does not teach moving the tether lock from a locked configuration to an unlocked configuration. In order to advance prosecution, a new reference, Machold’059, is relied upon because it more explicitly teaches the claimed limitation. However, Applicant’s arguments regarding Nelson are not persuasive and are addressed in order to advance prosecution: 
(a) Applicant argues Nelson’s tether lock does not move from the locked configuration to an unlocked configuration. This is counter to the specific teachings of Nelson which state: 
At paragraph [0090]: 
First, the tension supplied by the tether 50 can be easily adjusted and the results of differing amounts of tension supplied can be evaluated prior to inserting the wedge 80 into the lumen 35 of clamp 36. Also, if there is a problem, the wedge 80 can be removed to permit readjustment of the tension.
This indicates the tension is evaluated prior to inserting the wedge 80 into lumen 35. Once the wedge is inserted into the lumen, the wedge locks the tether. And, as disclosed by Nelson, if the wedge is inserted into the lumen and the tension is 
(b) Applicant argues Nelson’s tether lock 80 is not reversibly deployable because the disclosure of Nelson is not enabling. 
MPEP 716.01(c) states: 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit odr declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
	In order for this argument to be considered, it must be supported by evidenced as outlined in MPEP 716.01(c) cited above. 
	(c) Applicant argues there is no motivation to modify Thambar with the adjustable length tether of Nelson because Thambar discloses pre-determining the tether length.  
	This is circular reasoning. If Thambar taught an adjustable tether, Nelson would not be needed to teach this feature. The general advantages making something adjustable are well known to provide a surgeon with additional flexibility during surgery. These common sense advantages are specifically taught by Nelson, as outlined in the rejection. 
	(d) Applicant argues Nelson does not specifically teach the adjustment tool is configured to move the tether lock from the locked to unlocked configuration, as required by the amendment to claim 12.  

An updated rejection, including a rejection to new independent claim 19, follows below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thambar et al. (US Patent Application 2008/0243245) in view of Machold et al. (US Patent Application 2008/0091059) as evidenced by Cahill (US Patent 9,005,242).
Claim 1: Thambar’245 teaches a system for repairing a heart valve (paragraph [0001]) comprising an outer shaft (18) and an implant (1; Figure 1) disposed within the outer shaft (see Figure 4). 
The implant (1) includes a tether (6) and a prosthetic valve (2) coupled to the distal end of the tether. The prosthetic valve includes a valve body (11) and a positioning member (12 or 19). The valve (2) is configured to be distally advanced from the outer shaft in order to move from a collapsed configuration (paragraph [0112]). The 
The implant further includes an anchor portion (5) coupled to a proximal end of the tether (Figure 1). 
Thambar’245 fails to disclose the anchor portion includes proximal and distal wings configured to be reversibly deployed by an actuator or providing a tether lock.  
Like Thambar’245, Machold’059 is directed to a system for heart valve repair (paragraph [0005]) that includes attaching a tether (12) to the septum using an anchor (30), Like Thambar’245, Machold’059 anchor (30) is formed of a braided mesh (Machold’059 Figure 12a-12c; Thambar’245 at Figures 17, 18).
Machold’059’s anchor (30) has proximal and distal deployable wings (Figure 12a-12c; in particular, Figure 12b shows a distal wing on one side of the septum and a proximal wing on the opposite side of the septum). Machold’059 teaches this arrangement amplifies the hold of the device against tissue (paragraph [0159], [0160]). The wings are considered to be reversibly deployable because Machold’059 teaches the device can be fully removed from the body years after deployment (paragraph [0163]). 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Thambar’245 with a proximal and distal wings, as taught by Machold’059, in order to provide the stated advantages. 
In an alternate embodiment (Figures 47-54), Machold’059 teaches the anchor (30) includes a tether lock (“bridge stop” 170 in Figure 47 or 390, 410 OR 430 Figures 48-54) that is configured to reversibly lock the tether (12 or 402 in this alternate 
The various embodiments of tether locks (170, 390, 41, 430) are each disclosed as being reversibly movable between a locked and unlocked configuration (paragraph [0247], [0252]) so that in the unlocked configuration, the tether can be slidably adjusted relative to the anchor. 
The tether lock is adjustable using an adjustment tool (“catheter” or 444) (paragraphs [0247] and [0251]). The adjustment tool has a hollow shaft (Figure 54) that can move along a portion of the tether (432). The adjustment tool is configured to move the tether lock from a locked configuration to an unlocked configuration (paragraphs [0219], [0244], [0247], [0252]). 
Machold’059 teaches it is advantageous to allow the anchor to be removably attached to tissue and to allow the anchor to slide relative to the tether via the tether lock arrangement in order to provide the ability to relocate or readjust the implant days, months or years after the initial implant procedure (paragraph [0219]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Thambar’245 with an adjustable tether lock, as taught by Machold’059, in order to provide this stated advantage. 
Machold’059 teaches the wings are movable between a collapsed and radially expanded configuration (Figures 12a-12c), but fails to show the collapsed configuration is a linear (i.e. cylindrical) configuration. Machold’059 states the anchor (30) can be in the form of commercially available septal occluder (paragraph [0159]). 

Claim 2: Thambar’245’s valve body (11) comprises valve leaflets (3, 4) and the positioning member includes two arms coupled to the body (elements 19 are in the form of arms – see Figure 1). 
Claim 3: Thambar’245’s prosthetic valve body (11) comprises an expandable frame (paragraph [0103]) and the positioning member further includes an expandable ring at the distal end of the frame (elements 11 and 12 each zigzag to form a ring; these elements are connected to element 19 – see Figures 1 and 3). 
Claim 6: Thambar’245’s tether (6) a suture (paragraph [0117]) states the element 6 can be a flexible wire or cord made of metal or polymer – this is structurally the same as a suture). 
Claim 8: Thambar’245’s tether (6) includes a first and second portion such that the first portion (i.e. distal portion) is attached to the prosthetic valve body and the second portion (i.e. proximal portion) is attached to the anchor portion. 

Claim 9: Thambar’245’s tether can slide relative to each other at a junction (the claim is not limited to how it functions when placed in the body; Thambar’245 device as shown in Figure 1 could be placed on a table such that the first and second portions are slide relative to each other at junction since the tether of Thambar’245 is disclosed as a flexible cord).
Claim 10: The prosthetic valve body is rotatable (the claim is not limited to how it functions when placed in the body; Thambar’245’s device can be rotated). 
Claim 11: The diameter of the expandable frame in Thambar’245 is adjustable (the expansion of the frame can be controlled depending on the size of the native annulus). 
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thambar’245 in view of Machold’059. 
Claim 12: Thambar’245 teaches a system for repairing a heart valve (paragraph [0001]) comprising an outer shaft (18) and an implant (1; Figure 1) disposed within the outer shaft (see Figure 4). 
The implant (1) includes a tether (6) and a prosthetic valve (2) coupled to the tether. The prosthetic valve moves between an unexpanded configuration within the shaft (18) (Figure 4) and an circumferentially expanded configuration for placement within an opening in tissue (valve annulus; Figure 15). 
Thambar’245 teaches an anchor (5) connected to the tether (6) 

Like Thambar’245, Machold’059 is directed to a system for heart valve repair (paragraph [0005]) that includes attaching a tether (12) to the septum using an anchor (30), Like Thambar’245, Machold’059 anchor (30) is formed of a braided mesh (Machold’059 Figure 12a-12c; Thambar’245 at Figures 17, 18).
Machold’059 teaches the an anchor (30) slidably disposed along the tether (12) and removably affixed to tissue (paragraph [0163]). (note: posterior bridge stop 16 includes anchor 30 – see paragraph [0159]). 
In an alternate embodiment (Figures 47-54), Machold’059 teaches the anchor (30) includes a tether lock (“bridge stop” 170 in Figure 47 or 390, 410 OR 430 Figures 48-54) that is configured to reversibly lock the tether (12 or 402 in this alternate embodiment) to the anchor (30) (paragraph [0244] states the alternate bridge stop embodiments can be used with the posterior bridge stop). The tether extends through the anchor (30) and beyond the tether lock (Figures 47-54); 
The various embodiments of tether locks (170, 390, 41, 430) are each disclosed as being reversibly movable between a locked and unlocked configuration (paragraph [0247], [0252]) so that in the unlocked configuration, the tether can be slidably adjusted relative to the anchor. 
The tether lock is adjustable using an adjustment tool (“catheter” or 444) (paragraphs [0247] and [0251]). The adjustment tool has a hollow shaft (Figure 54) that can move along a portion of the tether (432). The adjustment tool is configured to move 
Machold’059 teaches it is advantageous to allow the anchor to be removably attached to tissue and to allow the anchor to slide relative to the tether via the tether lock arrangement in order to provide the ability to relocate or readjust the implant days, months or years after the initial implant procedure (paragraph [0219]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Thambar’245 with an adjustable tether lock, as taught by Machold’059, in order to provide this stated advantage. 
Claim 13: Thambar’245’s prosthetic valve includes leaflets (3, 4). 
	Claim 14: Thambar’245’s prosthetic valve includes an expandable frame (11; paragraph [0103])
Claim 15: Thambar’245’s prosthetic valve includes a positioning member (19) configured to suspend the valve within the opening (paragraph [0113]). 
Claim 16: Thambar’245’s positioning member (19) includes two arms coupled to the body (elements 19 are in the form of arms – see Figure 1).
Claim 17: Thambar’245’s prosthetic valve body (11) comprises an expandable frame (paragraph [0103]) and the positioning member further includes an expandable ring at the distal end of the frame (elements 11 and 12 each zigzag to form a ring; these elements are connected to element 19 – see Figures 1 and 3). 
Claim 18: Thambar’245 fails to disclose an anchor with distal and proximal deployable wings. However, Machold’059’s anchor (30) has proximal and distal deployable wings (Figure 12a-12c; in particular, Figure 12b shows a distal wing on one 
Claim 19: Thambar’245 teaches a system for repairing a heart valve (paragraph [0001]) comprising an outer shaft (18) and an implant (1; Figure 1) disposed within the outer shaft (see Figure 4). 
The implant (1) includes a tether (6) and a prosthetic valve (2) coupled to the the tether. The prosthetic valve moves between an unexpanded configuration within the shaft (18) (Figure 4) and an circumferentially expanded configuration for placement within an opening in tissue (valve annulus; Figure 15). 
Thambar’245 teaches an anchor (5) connected to the tether (6) 
Thambar’245 does not disclose the anchor is slidable relative to the tether, that the anchor is removably fixed to tissue, or providing a tether lock.  
Like Thambar’245, Machold’059 is directed to a system for heart valve repair (paragraph [0005]) that includes attaching a tether (12) to the septum using an anchor (30), Like Thambar’245, Machold’059 anchor (30) is formed of a braided mesh (Machold’059 Figure 12a-12c; Thambar’245 at Figures 17, 18).
Machold’059 teaches the an anchor (30) slidably disposed  along the tether (12) and removably affixed to tissue (paragraph [0163]). (note: posterior bridge stop 16 includes anchor 30 – see paragraph [0159]). 

The various embodiments of tether locks (170, 390, 41, 430) are each disclosed as being reversibly movable between a locked and unlocked configuration (paragraph [0247], [0252]) so that in the unlocked configuration, the tether can be slidably adjusted relative to the anchor. The tether lock is adjustable using an adjustment tool (“catheter” or 444) (paragraphs [0247] and [0251]). 
Machold’059 teaches it is advantageous to allow the anchor to be removably attached to tissue and to allow the anchor to slide relative to the tether via the tether lock arrangement in order to provide the ability to relocate or readjust the implant days, months or years after the initial implant procedure. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Thambar’245 with an adjustable tether lock, as taught by Machold’059, in order to provide this stated advantage. 
Claim 20: Machold’059 teaches the adjustment tool is a first adjustment tool for releasably mating to and reversibly locking the tether lock during implantation of the implant (paragraphs [0247], [0251] describe the mechanics of releasably mating/reversible locking; paragraph [0219] teaches the adjustment tool can be used during implantation of the implant (10). 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 November 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771